DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 18 November 2018. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/116072 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because reference characters … must be plain and legible (MPEP Rule 1.84 (p)(1)); currently reference characters in Fig.2-4 are not legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3 and 6 are objected to because of the following informalities. 

Claim 1 recites “operation data information” in line 4-5 and also recites “the information” in line 6; for claim terminology consistency purposes, the examiner recommends reciting “the operation data information” in line 6.
Furthermore, claim 1 recites “yaw error inherent deviation analysis data set … within the M intervals” in line 14-15 and also recites “the M yaw error intervals” in line 18 and in line 25-26; for claim terminology consistency purposes, the examiner recommends reciting “the M yaw error inherent deviation analysis data set intervals” in line 18 and in line 25-26.
Furthermore, claim 1 recites “a yaw error inherent deviation value” in line 19 and also recites “the deviation value” in line 21; for claim terminology consistency purposes, the examiner recommends reciting “the yaw error inherent deviation value” in line 21.
Furthermore, claim 1 recites “respective quantitative performance indexes” in line 17 and also recites “the quantitative performance indexes” in line 24-25; for claim terminology consistency purposes, the examiner recommends reciting “the respective quantitative performance indexes” in line 24-25.

Claim 3 recites “normalized yaw error inherent deviation analysis data set” in line 13 and also recites “the yaw error inherent deviation analysis data set” in line 50-51; for claim terminology consistency purposes, the examiner recommends reciting “the normalized yaw error inherent deviation analysis data set” in line 50-51.

Claim 6 recites “is an median” in line 6; the examiner recommends reciting “is a median” in line 6.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “dividing the wind turbine yaw error inherent deviation analysis data set {Xi} in the step 1) into M intervals” in line 10-11 and also recites “the yaw error inherent deviation analysis data set being {Y            
                
                    
                        ϵ
                    
                    
                        l
                    
                    
                        k
                    
                
            
        }” in line 12-13; it is not clear how the yaw error inherent deviation analysis data set is recited to be represented by two different symbols, rendering the claim indefinite. It appears that the recitation in line 12-13 should recite “the yaw error inherent deviation analysis data set intervals being {Y            
                
                    
                        ϵ
                    
                    
                        l
                    
                    
                        k
                    
                
            
        }” (emphasis added).
Furthermore, claim 1 recites the limitation "the final compensated true yaw error" in line 22. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 depend from claim 1 and fail to remedy its deficiencies.

Claim 2 recites “setting a number M of intervals” in line 8 and depends from claim 1 which recites “M intervals” in line 11; it is not clear if a number M of intervals in claim 2 are additional and different M intervals from the M intervals recited in claim 1 or the same, rendering the claim indefinite.

Claim 4 recites “determining a number of intervals … as M’” in line 5-6 and depends from claim 3 which recites “M’ intervals” in line 12; it is not clear if a number of intervals … as M’ in claim 4 are additional and different M’ intervals from the M’ intervals recited in claim 3 or the same, rendering the claim indefinite.

Claim 5 recites the limitation "the power discrimination distance" in line 25. There is insufficient antecedent basis for this limitation in the claim.

Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts) without significantly more. The claim(s) recite(s) reading data and performing various mathematical operations to arrive at a calculation formula for the identification result of the yaw error inherent deviation value. This judicial exception is not integrated into a practical application because there is no application or use of a particular machine in the claims of said calculation formula. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim(s) only recite mathematical operations of read data without any application or use in a particular machine. 
In the current instance, the examiner recommends adding a step of controlling a wind turbine machine yaw angle with the calculation formula for the identification result of the yaw error inherent deviation value instead of having the claims being directed to only identify an inherent deviation of yaw error to overcome the current rejection. Note that the preamble of the claims might need to be amended to properly incorporate the control step. 

Relevant Prior Art
The following prior art references were found to be relevant with respect to the claimed invention:
Göldner et al (US 11,286,910 B2 & US 20200088171 A1) disclose a yaw auto-calibration method configured to calibrate at least one anemometer of a yaw control system to account for yaw misalignment, the yaw control system configured to adjust a wind turbine nacelle position about a yaw axis to align the wind turbine with the direction of the wind inflow. The method includes collecting wind turbine data over a plurality of time periods, the wind turbine data including wind speed and wind direction from the at least one anemometer. The method also includes determining from the collected data wind direction compensation signals associated with a plurality of wind speed ranges (¶6). However, fail to disclose sorting the quantitative performance indexes PIk of the true power curves {PCk} within all the M yaw error intervals in the step 4) in descending order, and determining an interval subscript k' corresponding to a maximum quantitative performance index PImax; and a calculation formula of the identification result of the yaw error inherent deviation value as claimed.
Egedal (US 8,269,361 B2) discloses a method for adjustment of a wind turbine component that uses a power index (column 9 line 51 - column 10 line 15) as part of the adjustment method, however, the adjustment method is directed to a blade pitch angle instead of yaw angle.
 Hayashi et al (JP 2008291786 A) disclose a wind turbine generator, a wind turbine generator system, and a power generation control method for the wind turbine generator that can improve the power generation performance and reduce the fatigue load of the windmill (machine translation – Technical Field). However, fail to disclose sorting the quantitative performance indexes PIk of the true power curves {PCk} within all the M yaw error intervals in the step 4) in descending order, and determining an interval subscript k' corresponding to a maximum quantitative performance index PImax; and a calculation formula of the identification result of the yaw error inherent deviation value as claimed.
Gao et al (CN 106286130 A) discloses a method based on the SCADA data of wind turbine yaw control parameter optimizing method, wherein the method comprises the following steps: step 1, determining the parameter optimizing section; step 2, preprocessing the SCADA data; step 3, generating the initial population; step 4, calculating the fitness function; step 5, calculating the probability Psi; of each subject is selected by roulette wheel method to select and obtain father generation for breeding the next generation population based on the fitness function value; step 6, using the crossover operator and mutation operator, generating new population P (t + 1) from an initial population P (t), and the iteration times t=t + 1; step 7: if the iteration times is not greater than the maximum genetic algebra, returning to the step 4, or else, ending operation and outputting the optimal yaw deviation threshold value and delay time; step 8: the optimization effect of the comparing and checking (machine translation – Invention Contents). However, fail to disclose sorting the quantitative performance indexes PIk of the true power curves {PCk} within all the M yaw error intervals in the step 4) in descending order, and determining an interval subscript k' corresponding to a maximum quantitative performance index PImax; and a calculation formula of the identification result of the yaw error inherent deviation value as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745